DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is about an industrial plant data reproduction device, collecting process data regarding a group of devices constituting an industrial plant and materials to be processed by the group of devices; collecting video data in which an object whose image is to be obtained is captured, wherein the object pertains to the group of devices, and wherein a motion target position of the object changes according to material specifications; storing in advance graphic data for each material specification, wherein the graphic data indicates the motion target position of the object whose image is to be obtained; selecting the stored graphic data corresponding to the material specifications included in the process data every time each of the materials reaches the object whose image is to be obtained; and outputting synthetic data in which the selected graphic data is overlaid on the video data, the industrial plant includes a roller table configured to convey a material to be rolled which is one of the materials, a side guide arranged in a certain section of the roller table configured to guide the material to be rolled passing the certain section to adjust its position in a width direction, and a monitoring camera configured to capture an image of the side guide when the side guide is the object whose image is to be obtained and output the video data, the one or more processors configured to: store in advance graphic data indicative of a motion target position of the side guide for each of widths of the materials to be rolled; and select the stored graphic data corresponding to the width of the next material to be rolled passing the side guide included in the process data every time each of the materials to be rolled reaches an entry side of the side guide; and the industrial plant includes a crop shear arranged in a certain section of the roller table configured to cut an end in a length direction of the material to be rolled passing the certain section in a width direction, and a monitoring camera configured to capture an image of the crop shear when the crop shear is the object whose image is to be obtained and the material to be rolled passing the crop shear and output the video data, the one or more processors configured to: store in advance graphic data indicative of a motion target position of the crop shear for each of target cut lengths of the materials to be rolled; and select the stored graphic data corresponding to the target cut length of the next material to be rolled passing the crop shear included in the process data every time each of the materials to be rolled reaches an entry side of the crop shear.
Popp 20040030436, Silver 20050275834, Shimizu 20040128827 and Liefer 20070044531 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 4 depends on claim 1, is allowed based on same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616